DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Under broadest reasonable interpretation and the language of the independent claims 1 and 11, Han does teach a left and right joint because a joint is a point where two parts are joined and as seen in figure 11 of Han, the socket (130) has at least a point where two parts are joined both to the left and to the right of the socket. Therefore, the socket is located in a position between a left joint and a right joint. In addition, under broadest reasonable interpretation, since the socket of Han extends past the vertical plane defined by the second side of the joint plate and is coupled to the joint plate, as shown in figure 11 and 12 of Han, it can be reasonably interpreted that the socket is coupled to the second side of the joint plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) in view of Han (KR 100816883).
Regarding claim 1, Riddell discloses a connector for connecting multiple traffic barriers (Fig. 1a-1b), comprising:
a joint plate (20) having a first side (20m) and a second side (20f);
at least one strengthening plate (21) coupled to the first side of the joint plate (Fig. 7a);
a left joint, coupled to the second side of the joint plate (Fig. 4b or 5b), including at least two protrusions (32 or 38) being spaced apart from each other such that the left joint is configured to receive a complimentary joint (Column 8, lines 59-61);
a right joint, coupled to the second side, including at least two protrusions (32 or 38) being spaced apart from each other such that the right joint is configured to receive a complimentary joint (Column 8, lines 59-61); and a joint plate (20) with a left joint and right joint (see Figure below).

    PNG
    media_image1.png
    246
    369
    media_image1.png
    Greyscale

Riddell does not expressly disclose at least one socket coupled to the second side of the joint plate, the at least one socket having an aperture therethrough, wherein the at least one socket is coupled to the joint plate between a position of the left joint and a position of the right joint. Han teaches at least one socket (130) coupled to the second side of the joint plate (110, see Figure below), the at least one socket having an aperture therethrough (see Figure below, hole of 130), wherein the at least one socket (130) is coupled to the joint plate between a position of the left joint and a position of the right joint (see Figure below, Fig. 14b to increase the height of the barrier).

    PNG
    media_image2.png
    282
    402
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Riddell with the socket of Han in order to change the height of the barrier relative to the ground.
Regarding claim 2, Riddell discloses at least two protrusions (38) of the left joint and the at least two protrusions of the right joint are facing toward each other (Fig. 5a).
Regarding claim 3, Riddell discloses at least two protrusions (32) of the left joint and the at least two protrusions of the right joint are facing away from each other (Fig. 4a).
Regarding claim 5, Han teaches at least one socket (130) being coupled to the left joint and the right join (see Figure above).
Regarding claim 6, Riddell discloses at least one of the at least one strengthening plates (21) is positioned approximately parallel to a bottom portion of the joint plate (Fig. 7a, the long edge of slot 21h is approximately parallel with the horizontal middle portion of joint plate 20c).
Regarding claim 7, Riddell discloses the joint plate (20) is configured to fit within an outer surface (18) of a traffic barrier (Fig. 5a).
Regarding claim 9, Riddell discloses at least one of the protrusions (32) narrow toward an upper portion of the left joint (Fig. 4d, see Figure below).

    PNG
    media_image3.png
    413
    322
    media_image3.png
    Greyscale

Regarding claim 10, Riddell discloses at least one of the protrusions (32) narrow toward an upper portion of the right joint (Fig. 4d, see Figure above).
Regarding claim 11, Riddell discloses a system for connecting multiple traffic barriers (Fig. 1a-1b), comprising: a traffic barrier (Fig. 1a), including:
a main body (14) having an opening on a first end (17m) and a second end (17f); and
at first joint apparatus (38) positioned at least partially within the opening on the first end (Fig. 5a); and
a second joint apparatus (32) positioned at least partially within the opening on the second end (Fig. 4a), 
wherein the first joint apparatus and the second joint apparatus include each includes:
a joint plate (20) having a first side (Fig. 4c and 5c) and a second side (Fig. 4b and 5b);
a left joint (see figure and rejection for claim 1), coupled to the second side, such that the right joint is configured to receive a complimentary joint (Column 8, lines 59-61).
Riddell discloses two protrusions (38) being spaced apart from each other Fig. 5b). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form three protrusions being spaced apart from each other, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Riddell does not expressly disclose at least one socket coupled to the second side of the joint plate, the at least one socket having an aperture therethrough, wherein the at least one socket is coupled to the joint plate between a position of the left joint and a position of the right joint. Han teaches at least one socket (130) coupled to the second side of the joint plate (110, see Figure below), the at least one socket having an aperture therethrough (see Figure with rejection for claim 1, hole of 130), wherein the at least one socket (130) is coupled to the joint plate between a position of the left joint and a position of the right joint (see Figure with rejection for claim 1, Fig. 14b to increase the height of the barrier).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Riddell with the socket of Han in order to change the height of the barrier relative to the ground.
Regarding claim 12, Riddell discloses at least two protrusions (38) of the left joint and the at least two protrusions of the right joint are facing toward each other (Fig. 5a). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form at least three protrusions of the left joint and at least three protrusions of the right joint, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Riddell discloses at least two protrusions (32) of the left joint and the at least two protrusions of the right joint are facing away from each other (Fig. 4a). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form at least three protrusions of the left joint and at least three protrusions of the right joint, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Han teaches the at least one socket (130) is configured to receive a pin (121) therethrough.
Regarding claim 15, Riddell discloses at least one strengthening plate (21) coupled to the first side of the joint plate (Fig. 7a) of the first joint apparatus; and at least one strengthening plate (21) coupled to the first side of the joint plate of the second joint apparatus (Fig. 7a).
Regarding claim 16, Riddell discloses for each of the first joint apparatus and second joint apparatus, at least one of the at least one strengthening plates (21) is positioned approximately parallel to a bottom portion of the joint plate (Fig. 7a, the long edge of slot 21h is approximately parallel with the horizontal middle portion of joint plate 20c).
Regarding claim 19, Riddell discloses for the first joint apparatus or the second joint apparatus, at least one of the protrusions (32) narrow toward an upper portion of the left joint (Fig. 4d, see rejection for claim 9).
Regarding claim 20, for the first joint apparatus or the second joint apparatus, at least one of the protrusions (32) narrow toward an upper portion of the right joint (Fig. 4d, see rejection for claim 10).
Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) and Han (KR 100816883) further in view of Girotti (U.S. Patent No. 5,046,884).
Regarding claim 8, the combination of Riddell and Han discloses the left joint and right joint (38; Riddell) are configured to receive a connector (Fig. 5b; Riddell).
The combination of Riddell and Han does not expressly disclose the connector being joined at a plurality of angles. Girotti teaches a connector that is designed to have a female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect barriers at multiple angles (Column 3, lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the joints of Riddell and Han with the width of the joints of Girotti in order to connect the barriers at a plurality of angles to form a barrier of non-linear arrangement (Column 3, lines 45-50).
Regarding claim 17, the combination of Riddell and Han discloses the left joint and right joint (38; Riddell) are configured to receive a connector (Fig. 5b; Riddell).
The combination of Riddell and Han does not expressly disclose the connector being joined at a plurality of angles. Girotti teaches a connector that is designed to have a female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect barriers at multiple angles (Column 3, lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the joints of Riddell and Han with the width of the joints of Girotti in order to connect the barriers at a plurality of angles to form a barrier of non-linear arrangement (Column 3, lines 45-50).
Regarding claim 18, the combination of Riddell and Han discloses the left joint and right joint (38; Riddell) are configured to receive a connector (Fig. 5b; Riddell).
Girotti teaches a connector that is designed to have a female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect barriers at multiple angles (Column 3, lines 45-50).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) and Han (KR 100816883) further in view of Shaw (U.S. Patent Application No. 2006/0245826).
Regarding claim 21, the combination of Riddell and Han discloses a main body (14; Riddell), but does not expressly disclose a ballast box within the main body.
Shaw teaches at least one ballast box (20) housed within the main body (10) in order to secure the barrier with increased weight (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Riddell and Han with the ballast box of Shaw in order to secure the barrier with increased weight.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678